251 F.2d 381
WILLMUT GAS AND OIL COMPANY, Petitioner,v.FEDERAL POWER COMMISSION, Respondent,United Gas Pipe Line Company, Intervenor.
No. 13683.
United States Court of Appeals District of Columbia Circuit.
Argued December 6, 1957.
Decided December 26, 1957.

Mr. Bryce Rea, Jr., Washington, D. C., with whom Mr. Donald E. Cross, Washington, D. C., was on the brief, for petitioner.
Mr. Willard W. Gatchell, General Counsel, Federal Power Commission, with whom Messrs. Howard E. Wahrenbrock, Solicitor, Federal Power Commission, W. Russell Gorman, Assistant General Counsel, Federal Power Commission, and Robert M. Weston, Attorney, Federal Power Commission, were on the brief, submitted on the brief for respondent. Mr. Louis C. Kaplan, Attorney, Federal Power Commission, also entered an appearance for respondent.
Mr. Thomas Fletcher, Houston, Tex., with whom Mr. C. Huffman Lewis, Shreveport, La., was on the brief, submitted on the brief for intervenor.
Before BAZELON, WASHINGTON and BASTIAN, Circuit Judges.
PER CURIAM.


1
This case, as the respondent Commission and the intervenor have formally advised the court, is essentially similar to Memphis Light, Gas & Water Division v. Federal Power Commission, 1957, 102 U.S.App.D.C. ___, 250 F.2d 402. We think it must be governed by like principles. Accordingly, the order of the Commission will be set aside and relief granted along the lines stated in Memphis. Additional contentions made by the petitioner need not be reached.


2
So ordered.